SPRAGUE, District Judge,
after remarking that the provision was not free from obscurity, decided, that where a majority in number and value of the creditors file their written dissent to the bankrupt’s discharge, the only alternative left to him is to acquiesce in that dissent, or demand a trial by-jury; in other words, that the only mode of trying the issue between the bankrupt and the opposing creditors is by jury, and that he is not entitled in this case to be heard by the court, and then, in case of a refusal to grant a discharge, demand a trial by jury, or appeal to the circuit court. This case was accordingly ordered to be heard by a jury.